

AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER


This AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER is entered into as of June
12, 2006 (this “Amendment”) among NOVASTAR RESOURCES LTD., a Nevada corporation
(“Novastar”), TP ACQUISITION CORP., a Delaware corporation and wholly-owned
subsidiary of Novastar (“Acquisition Sub”), and THORIUM POWER, INC., a Delaware
corporation (“Thorium Power”). Capitalized terms used, but not otherwise
defined, herein have the meanings ascribed to such terms in the Agreement (as
defined below).


BACKGROUND


The Parties entered into an Agreement and Plan of Merger on February 14, 2006
(the “Agreement”) relating to the acquisition by Novastar of one hundred percent
(100%) of the outstanding common stock of Thorium Power through a reverse merger
of Acquisition Sub with and into Thorium Power. The Parties now desire to enter
into this Amendment to modify the terms of the Agreement as more specifically
set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and of good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. Amendment to Section 1.2(a). Section 1.2(a) of the Agreement is deleted in
its entirety and in lieu thereof the following new Section 1.2(a) is inserted:


“(a) Purchase Price.


(i) At the Closing, each issued and outstanding share of Thorium Power’s common
stock, $0.05 par value per share (the “Thorium Power Common Stock”) other than
shares of Thorium Power Common Stock held by Novastar shall be converted into
the right to receive 25.454 shares of Novastar’s common stock, $0.001 par value
per share (the “Novastar Common Stock”).


(ii) At the Closing, each Exchangeable Security that has an exercise price of
$5.00 or $1.00 (constituting the only prices at which Exchangeable Securities
are exercisable) shall be converted into the right to receive 22.750 and 11.936
shares of Novastar Common Stock, respectively.


(iii) All shares of Thorium Power Common Stock and all Exchangeable Securities
will no longer be outstanding and will automatically be cancelled and retired
and shall cease to exist, and each holder of a certificate representing any such
shares of Thorium Power Common Stock or certificate or other instrument
evidencing any such Exchangeable Securities that are so exchanged shall cease to
have any rights with respect thereto, except the right to receive the shares of
Novastar Common Stock to be issued in consideration therefor upon the surrender
of such certificate or other instrument in accordance with Section 1.2(c),
without interest.



--------------------------------------------------------------------------------


(iv) Any securities convertible into or exercisable for shares of Thorium Power
Common Stock (the “Thorium Power Convertible Securities”) immediately prior to
the Effective Time (other than the Exchangeable Securities) will become, at the
Effective Time, securities exercisable for such number of shares of Novastar
Common Stock as the holder of such securities would have received had such
holder converted such securities into Thorium Power Common Stock immediately
prior to the Closing. Appropriate adjustment will be made to any exercise or
conversion price of such securities.”


2. Amendments to Section 1.4(d) - Definition of Conversion Ratio. Section 1.4(d)
is deleted and in its place “[intentionally omitted]” is inserted.


3. Agreement. In all other respects, the Agreement shall remain in full force
and effect.


4. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 

 
NOVASTAR RESOURCES LTD.
 
By:  /s/ Seth Grae                                    
Name: Seth Grae
Title: President and Chief Executive Officer




TP ACQUISITION CORP.


By:  /s/ Seth Grae                                      
Name: Seth Grae
Title: President and Chief Executive Officer




THORIUM POWER, INC.


By:  /s/ Seth Grae                                      
Name: Seth Grae
Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------

